Buskiek, C. J.
The appellee has pleaded in bar of the assignments of error, that the final judgment was rendered in this case on the 11th day of January, 1871, and that the transcript in this cause was not filed until the 30th day of April, 1874.
The appellants have attempted to answer the plea by showing, by affidavit, that there was an agreement between counsel that no technical objection was to be urged in this court to the record, that two appeals had been taken in this cause prior to the present one, which had been dismissed for failure to file briefs, and that the present record was filed as a substitute.
An examination of the records of this court shows that two appeals have been taken in this case; that both of them were dismissed for failure to file briefs; that leave was granted both times to withdraw the record; and that the cause has not been reinstated. These facts constitute no avoidance of the plea.
It is éxpressly provided that no appeal shall be taken after three years. The statute commences to run from the time the final judgment is rendered, and the transcript must be filed in the office of the clerk of this court within three years from the rendition of the judgment. The judgment was rendered on the 11th day of January, 1871, and the transcript was filed in this court on the 30th day of April, 1874. This was too late. We have no jurisdiction of the case.
The appeal is dismissed, at the costs of the appellants.